As filed with the Securities and Exchange Commission on October 29 , 2015 File Nos. 002-99112 811-04356 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 42 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 42 [X] Franklin California Tax-Free Trust (Exact Name of Registrant as Specified in Charter) One Franklin Parkway, San Mateo, California 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [X] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Amendment to the registration statement on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information describing a new series Franklin California Ultra-Short Tax-Free Income Fund of the Registrant and does not otherwise delete, amend, or supersede any other information relating to any other series of the Registrant. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities and Exchange Act of 1933, and the Investment Company of 1940. SUPPLEMENT DATED [January], 2016 TO THE PROSPECTUS DATED [January], 2016 OF FRANKLIN CALIFORNIA ULTRA-SHORT TAX-FREE INCOME FUND (a series of Franklin California Tax-Free Trust) The Franklin California Ultra-Short Tax-Free Income Fund is a newly organized fund that has been created for purposes of acquiring the assets and liabilities of the Franklin California Tax-Exempt Money Fund. It is anticipated that at a shareholder meeting to be held on February 26, 2016, the shareholders of the Franklin California Tax-Exempt Money Fund will be asked to approve a proposed plan of reorganization (the “Plan”) whereby the assets and liabilities of the Franklin California Tax-Exempt Money Fund will be acquired by the Franklin California Ultra-Short Tax-Free Income Fund in exchange for Class A1 shares of the California Ultra-Short Tax-Free Income Fund. If the reorganization is approved by the Franklin California Tax-Exempt Money Fund’s shareholders, for purposes of the reorganization, the Franklin California Tax-Exempt Money Fund will be considered the accounting survivor of the reorganization, and accordingly, certain performance information, financial highlights and other information relating to the Franklin California Tax-Exempt Money Fund have been included in the attached prospectus and presented as if the reorganization has been consummated. However, as of the date of this prospectus, the reorganization has not yet been approved by shareholders and has not occurred. The Franklin California Ultra-Short Tax-Free Income Fund will commence operations on the date that the reorganization is effected in accordance with the Plan which is anticipated to be in March 2016. Please keep this supplement for future reference Prospectus January _[], 2016 Franklin California Tax-Free Trust The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus.
